Moore, J.
This is a suit to foreclose a lien upon-lots three and four in block seven of King’s Second Addition to the city of Portland, Oregon, and upon a dwelling-house erected thereon, the property of C. A. Malarkey, one of the appellants herein, for material furnished to the contractor. The court below held the lien valid, and a decree was entered foreclosing it, from which the defendants appeal.
A lien can be secured only by filing the required notice within the time prescribed. No other notice or claim of lien, though brought to the knowledge of the owner, has any effect. The lien exists by virtue of the statutory provisions, and the requirements prescribed for securing the benefits of this remedy must be observed: 2 Jones, Liens, § 1389. The decisions are unanimous that when a notice is required by statute, either to create or continue the lien, it is a matter of substantial requirement, and must be complied with on the part of the claimant: Phillips, Liens, § 338; Kezartee v. Marks, 15 Or. 529 (16 *595Pac. Rep. 407). What the statute requires in order to perfect the lien, is a condition precedent, and must be complied with before the lien can attach: Pilz v. Killingsworth, 20 Or. 432 (26 Pac. Rep. 305); Gordon v. Deal, 23 Or. 153 (31 Pac. Rep. 287).
Appellants contend that the notice set out in the pleadings fails to comply with the statutory requirements, and for that reason is ineffectual to create a lien. It is unnecessary to notice all the objections presented, as, in our judgment, one point urged is decisive of the case. Section 3669 of Hill’s Code gives this remedy to one who has furnished material to be used in a building at the instance of the owner or of his agent, and provides that every contractor shall be held to be the agent of the owner. Section 3673 provides that every lumber merchant desiring the benefit of the act shall file with the county clerk a claim containing a true statement of his demand, with the name of the owner, the name of the person to whom he furnished the materials, and also a description of the property to be charged with said lien sufficient for identification, which claim shall be verified, etc. The plaintiff, desiring to avail himself of the benefit of this act, filed the following claim:
“Know all men by these presents, that I, N. K. Rankin, of the city of Portland, in the county of Multnomah, Oregon, have, by virtue of a certain contract made with D. C. McDonald & Co., of the county of Multnomah, Oregon, and for the furnishing of lumber and material used in the erecting and building and completing of a certain dwelling-house, the ground upon which the said dwelling-house was erected being at the time the property of C. A. Malarkey, who caused the said dwelling to be erected, said superstructure and land being known and particularly described as follows: Lots three and four in block seven, in King's Second Addition to the city of Portland, Oregon. That the contract and reasonable price of such material so furnished was the sum of two thousand and ninety dollars and eighty-one cents, *596lawful money of the United States. That the sum of one thousand eight hundred and seventy-seven dollars and fifty-one cents is now due or to become due in United States lawful money, said account and demand being hereinafter specifically set forth and stated. That it is the intention of the said N. K. Rankin to hold a lien upon the premises hereinbefore described, and that it is his intention to claim and hold such lien, not only upon the buildings, erections and superstructures, but also upon the land upon which the same are erected. That the following is a true and correct statement of the account and demand of the claimant herein:
“For labor performed.............$
‘'Materials furnished.............. 2,090.81
“Total amount of debts_______ $ 2,090.81
‘ ‘ Deductions by credits ...........$ 213.30
“Total amount of deductions.. 213.30
‘ ‘ Balance now due.......... $ 1,877.51
“That thirty days have not elapsed since the completion of the said dwelling-house.
“N. K. Rankin.”
This was duly verified by the claimant.
This notice of lien does not comply with the requirements of the statute, because it fails to state the name of the person to whom the materials were furnished. There is no direct statement that McDonald was the person to whom the claimant delivered the materials, or that he ever delivered any, to be used in the construction of said building, nor is there any fact stated from which such an inference could be drawn. It cannot be supposed that a notice, which states that A claims a lien for a given sum; that the name of the owner is B; that the name of the person to whom he furnished the material is C, and that the property was lot one in block two of a designated city; would create a lien, without connecting the claimant with *597the owner of the property. The statement should show a prima facie right of lien. It therefore must connect the claimant with the owner of the lot or building against which it is sought to enforce the lien, either by showing that the claimant contracted with the owner or his agent, or that he furnished materials to one who was erecting a building under a contract, or with the owner’s consent: 2 Jones, Liens, § 1392; Anderson v. Knudson, 33 Minn, 172 (22 N. W. Rep. 302). While no particular form is necessary, the notice on its face should show that the claimant, at the instance of the owner or his agent, had furnished certain materials to be used in the construction of a building upon which he claimed a lien, and for this purpose the statute has required the claimant to name in his notice the person to whom the materials were furnished. The plaintiff having failed to do this, or to connect the owner of the premises with the materials furnished, his lien never attached to the land or building, and the decree of the court below must be reversed and the complaint dismissed.
[Re-argued November 2, 1893;
decided November 20, 1893.]
[S. C. 34 Pac. Rep. 816.]